Citation Nr: 0609121	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  93-12 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
ankylosing spondylitis, with low back pain.  

2.	Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.  

3.	Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in May 2001.  

The issue of entitlement to a rating in excess of 20 percent 
for ankylosing spondylitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's right knee disorder is currently manifested 
by pain, crepitus and limitation from -5 extension to 120 
degrees flexion.  No significant instability has been 
clinically established.

2.	The veteran's left knee disorder is currently manifested 
by pain, crepitus and limitation from 0 extension to 120 
degrees flexion.  No significant instability has been 
clinically established.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  

2.	The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluation, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased evaluation, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

Service connection bilateral chondromalacia patella was 
awarded by VA in November 1992, with a noncompensable 
evaluation assigned.  The veteran appealed this initial 
evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999).   
During the course of the appeal, a 10 percent evaluation was 
eventually awarded for each knee, effective with the date of 
the initial grant of service connection.  The veteran has 
continued his appeal.  

An examination was conducted by VA in July 1992.  It was 
noted that the veteran had had problems with painful knees 
that were determined to be due to chondromalacia.  On 
examination, the lower extremities were normal.  The 
diagnosis was painful knees.  

An examination was conducted by VA in October 1993.  At that 
time, examination of the knees showed full range of motion 
with crepitation on range of motion.  He had positive 
apprehensive tests for patella, bilaterally.  There was no 
tenderness of medial or lateral aspect of either joint and 
there was no effusion.  The diagnosis was chondromalacia 
patella and patellofemoral arthritis of the knees 
bilaterally.  

An examination was conducted by VA in December 2004.  At that 
time, the veteran stated that he had had problems with pain 
in both knees for many years.  The pain was worse on the 
right and worse going up stairs or a long incline.  He did 
not report any swelling of the knee or any specific giving 
way, only pain.  On examination, the right knee extended to -
5 degrees, with further flexion to 120 degrees.  The maximum 
extension was in slight valgus.  He was stable to all tests 
throughout the range of motion, but there was both course and 
fine crepitus between the patella and the underlying femur 
throughout the range of motion.  The crepitus was actually 
audible from about 30 to 60 degrees of flexion and extension.  
There was no effusion today or soft tissue swelling.  The 
left knee extended to 0 degrees and flexed to 120 degrees.  
In maximum extension there was slight valgus.  There was no 
effusion or soft tissue swelling.  There was both course and 
fine crepitus between the patella and the underlying femur 
throughout the range of motion.  On the left the crepitus was 
purely palpable, not audible.  The pertinent assessment was 
bilateral anterior knee pain (chondromalacia patellae).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's chondromalacia, has 
taken the veteran's complaints of pain into consideration, 
where appropriate.

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

The veteran has some limitation of motion of each of his 
knees, from -5 extension to 120 degrees flexion for the right 
knee and from 0 degrees extension to 120 degrees flexion for 
the left knee.  This limitation of motion is not considered 
to be compensable under the diagnostic criteria for 
evaluation of limitation of motion of the knees.  The 
disability may be rated as analogous to arthritis, which 
provides for noncompensable limitation of motion to be 
assigned a 10 percent rating.  38 C.F.R. § 4.71a, Code 5003.  
When compared to normal range of motion, it is clear that the 
veteran has some limitation.  38 C.F.R. § 4.71a, Plate II.  
There is not, however, symptomatology significant enough to 
warrant a rating in excess of the current 10 percent rating.  
While other impairment of the knee may be rated separately 
from limitation of motion, the veteran has only crepitus, 
without recurrent subluxation or lateral instability.  There 
is no joint effusion or swelling that would provide a basis 
for an additional 10 percent rating for other disability.  
Under these circumstances, a rating in excess of the current 
10 percent evaluations for each knee is not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

A rating in excess of 10 percent for chondromalacia of the 
left knee, or a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  


REMAND

Review of the record shows that the veteran's claim for an 
increased evaluation for his ankylosing spondylosis has been 
pending since 1992.  During this time, the criteria utilized 
for the evaluation of spinal disorders was amended twice.  
While the RO has evaluated the veteran's disability under the 
criteria that became effective in September 2002, the 
criteria that became effective in September 2003 have not 
been utilized for the evaluation.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date. VAOPGCPREC 
3-2000.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should evaluate the veteran's 
spine disorder in light of the 
schedular criteria that became 
effective in September 2003.  This 
includes possible evaluation of 
neurologic symptoms in addition to 
orthopedic manifestations.  If 
additional examination is needed for 
comprehensive review, such examination 
should be scheduled.

2.	Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


